UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6939


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSEPH MCCOY POWELL,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (2:93-cr-00004-BO-1)


Submitted:   September 30, 2010           Decided:   October 12, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Lonnie Cooper, COOPER, DAVIS & COOPER, Fayetteville,
North Carolina, for Appellant. Jennifer P. May-Parker, Rudolf
A. Renfer, Jr., Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph McCoy Powell appeals the district court’s order

granting his motion for reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find   no   reversible    error.      Accordingly,   we    affirm    for   the

reasons stated by the district court.         United States v. Powell,

No. 2:93-cr-00004-BO-1 (E.D.N.C. July 7, 2010).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials   before    the    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                      2